UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4014


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDGAR WILSANDER ARGUETA, a/k/a Jonathan E. Gutierrez,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00349-REP-1)


Submitted:    November 30, 2009            Decided:   December 15, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Dana J. Boente, Interim United States Attorney, S.
David Schiller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edgar   Wilsander      Argueta      pled     guilty       to    illegally

reentering     the   United      States       after    previously       having    been

deported following an aggravated felony in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2006).           The district court sentenced him to

forty-eight months of imprisonment.                   Argueta appeals, alleging

that   the    district     court’s        sentence      was     procedurally       and

substantively unreasonable.              For the reasons that follow, we

affirm.

             Prior   to   sentencing      the    district      court    advised   the

parties it was considering an upward variance because of the

defendant’s repeated violation of immigration laws and violent

criminal activity.        At the sentencing hearing, the court adopted

the finding in the presentence report that Argueta’s advisory

Sentencing Guidelines range was 30-37 months.                       Neither party

objected to this finding.            After considering this range, the

factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2009), and

the parties’ arguments, the court imposed a forty-eight-month

sentence.     The court provided specific reasons for imposing a

sentence above the advisory range.

             Under these circumstances, we find the sentence was

reasonable.     See Gall v. United States, 552 U.S. 38, 51 (2007)

(providing standard).           In particular, we find no procedural or

substantive     error,     in    light     of    how     the    court       calculated

                                          2
Argueta’s sentence and explained its reasons therefor.                  United

States   v.    Pauley,   511   F.3d    468,    473-76    (4th   Cir.     2007).

Accordingly, we affirm.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court    and   argument    would   not    aid   the

decisional process.

                                                                       AFFIRMED




                                       3